DETAILED ACTION

In response to Amendments/Arguments filed 4/13/2022.  Claims 1 and 8-20 are pending. Claims 16-19 are withdrawn and amended.  Claims 1, 8-10, 13, and 20 were amended.

Election/Restrictions
Claims 1-15 and 20 are allowable. Claims 16-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 11/17/2021, is hereby withdrawn and claims 16-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skrypchuk et al. (WO 2016/135288) in view of Dobrowolski (Handbook of Optics).
Skrypchuk discloses a head up display apparatus and substrate thereof.  Concerning claim 16, Skrypchuk discloses the apparatus comprises a substrate comprising a first and second glass substrates, an interlayer comprising PVB, and a selective reflecting region coating that is applied to the inner surface of the PVB layer, resulting in the PVB layer directly contacting either the first or second glass substrate, depending upon the vantage point.  The apparatus further comprises an image source that outputs red, green, and/or blue light (pp. 5-9).  However, Skrypchuk is silent to the refractive index relationship as claimed.  Regarding claim 17, given that the coating is a multilayer coating having the same materials as disclosed in the specification, the coating would function in the manner as claimed.  Concerning claim 19, Skrypchuk states that the coating can be at any intermediate position between substrates, which would include embodiments wherein the coating is disposed in the PVB element.  However, Skrypchuk is silent to the refractive index relationship as claimed.
Dobrowolski discloses that the refractive index difference between materials allows for the desired optical property such as reflection and/or transmission (pp. 42.5-42.14).  As such, it would have been obvious to one of ordinary art to have the claimed refractive index relationship, in order to achieve the desired optical properties.

Allowable Subject Matter
Claims 1-15 and 20 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 8-10, filed 4/13/2022, with respect to the 35 USC 102(a)(1) and 103 rejections under Yoshida have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (WO 2017/223023).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783